ii
NOTE: `l`his order is nonprecedential.
United States Court of Appea|s for the Federa| Circuit
2009-3256
EL|ZABETH A. CHAN,
Fietitioner,
v.
lVlER|T SYSTElViS PROTECTl0N BOARD,
Respondent.
Petition for review of the Merit Systems Protection Board in SF0752090039-l-1.
ON MOTlON
Before RADER, Circuit Judge.
0 R D E R
The Department of Justice moves to refom1 the ofHcial caption to designate the
Merit Systems Protection Board as respondent Elizabeth A. Chan opposes. Separately,
the Department moves for a 30-day extension of time from the date of this court’s
disposition of the motion to reform the official caption for the government to tile its
response brief. Chan opposes.
Chan filed an appeal challenging the termination of her term employment as a
criminal investigator. The Board determined that it lacked jurisdiction over Chan’s
termination because the removal of an employee at the expiration of their term
appointment is not an adverse action appealable to the Board.

F
'Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent
when the Board’s decision concerns the procedure or jurisdiction of the Board. ln this
case, the Board dismissed the appeal for lack of jurisdiction Thus, the Board is the
proper respondent in this petition for review.
Accordingly,
lT |S ORDERED THAT:
(1) The motions are granted The revised official caption is reflected above
(2) The Board’s brief is due within 30 days from the date of Hling of this order.
. ' .FOR THE COURT .
OCT 22 2009
  ~ ii /sIJan Horbaly _  g
Date Jan Horbaly
  t   
cc: Robert J. |Vlulhern, Esq.
Jane W. Vanneman, Esq. oct 2 2 2009
Joyce Friedman, Esq. (copy of petitioner‘s brief'enclosed) `
jim r1Unr.1m.Y
` Cl.ERK
320
2009-3256 2